Title: From Benjamin Franklin to [the Marquise de Lafayette], [after 21 September 1778]
From: Franklin, Benjamin
To: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de


[after September 21, 1778]
Wherever it is in my Power, I should certainly pay the greatest Respect to the Recommendation of Madame de la Fayette, but it is absolutely impossible for me to do what is desired for this M. Rolandeau. He was an Officer in the American Service; he left his Regiment without Leave and came to France. If he would return there it should therefore be at his own Expence. It cannot be thought reasonable that we should pay all the loss and Damage that arises from his Irregularity. Having been in America he must be known to the People there better than he is to me. If he has behaved well, a Recommendation from me is unnecessary; if ill, it would be of no Use to him, and I ought not to give it. His Letters to me, are so contradictory to one another, and so inconsistent with the Accounts he has given me of himself in Conversation, that I have no Confidence in any thing he says, nor any Faith in his Stories of being wounded in our Service. He has taken up Money on our Account without our Leave; and we have given him more to pay his Expence down to his own Country on his Promise to trouble us no farther but he has staid in Paris, and breaks that Promise by applying to us again after repeated Refusals and engaging your Goodness and that of the Count D’Ossun to solicit for him. But had I ever so good an Opinion of him, as I know his Place in America must be long since fill’d up, and that there is no Vacancy there for him, and as the Congress have given us strict Orders to encourage no more Officers, the Armies being full and the Applications extreamly embarrassing, I dare not give him the least Encouragement to go thither, and if I were one of his best Friends I should advise him to stay where he is.
I rejoice with you on the good News from our Friends in America, and the Reputation your particular Friend has so deservedly acquired there. Continue your Prayers for us, and we shall do well. I am with sincere Respect Madam &c.
